Ellison, J.
This action is on a policy of insurance. Plaintiff recovered below, and defendant appeals.
*476The first alleged error is that plaintiff was permitted to testify as to the value of the goods without first showing she had any knowledge of their value. She testified that she knew their value, and stated what that value was. Her means of knowledge were proper subjects of cross-examination.
The second alleged error is that the assured should not have been permitted to testify to a conversation with defendant’s local agent as to notice of loss. This testimony, if erroneously admitted, was harmless under the circumstances shown in this case. No objection was made by the company as to the claim except upon the ground of fraud. Other objections to testimony were made but we do not think they materially affect the case.
The criticism of plaintiff’s first instruction as to its assuming that notice of loss was given could be conceded, and yet work no harm to the result. The whole case shows that defendant entered into an investigation of the loss and acted as though proper notice had been given.
The following instruction offered by .defendant was refused: “7. The court instructs the jury that the estimate of value of the various articles mentioned in the list attached to proofs of loss offered in -evidence, made by assured, is no evidence of the value of 'such articles.” While the values stated in the proofs of loss are not evidence of such value (Newmarket v. Ins. Co., 30 Mo. 160 ; Brown v. Ins. Co., 68 Mo. 133), yet the instruction here refused is so worded that the jury might have well understood the court to direct them not to consider plaintiff ’ s estimate of value which she had given in her testimony before them. By comparing this instruction with those found in the cases cited, the difference is quite apparent.
Among other articles lost by the fire was a Japanese vase, valued at $500. The policy contained the following provisions: “On the following described property, *477while located and contained as described herein, to-wit, $1,300 on household and kitchen furniture, useful and ornamental, including beds, bedding, linen, carpets, family wearing apparel, trunks, sachéis, printed books and music, musical instruments, sewing machines, mirrors, pictures, paintings, engravings and their frames, at not exceeding cost, plate and plated ware, china, glass and crockery ware, fuel and family supplies, all while contained in the above-deseribed dwelling-house, and part contained or stored in the one-story, frame, shingle-roof building used by assured as a storeroom.”
In our opinion, the vase being in the house and a part of its furnishing was included within the terms of the policy quoted, and defendant’s instruction, declaring it was not, was properly refused. The vase was a part of the house furniture, and, if not useful, belonged, at least, to that ornamental class of furniture now common with those who feel able to indulge the luxury. On the whole case we are for affirming the judgment, and it is so ordered.